In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 20-1432
JUAN REYES,
                                                Petitioner-Appellant,
                                 v.

MINDI NURSE,
                                               Respondent-Appellee.
                     ____________________

         Appeal from the United States District Court for the
                    Central District of Illinois.
             No. 16-cv-2346 — Colin S. Bruce, Judge.
                     ____________________

     ARGUED OCTOBER 25, 2021 — DECIDED JUNE 29, 2022
                ____________________

   Before EASTERBROOK, ROVNER, and WOOD, Circuit Judges.
    WOOD, Circuit Judge. In 2004, six men decided to rob a ma-
rijuana dealer, William Thomas, at gunpoint in his home. Two
of the robbers shot Thomas, who died. One of the two shoot-
ers also shot Timothy Landon, Thomas’s business partner and
guest, but Landon survived. In 2007, an Illinois jury convicted
Juan Reyes of Thomas’s murder, Landon’s attempted murder,
and home invasion. On the murder and attempted murder
counts, the state’s evidence against Reyes included Landon’s
2                                                           No. 20-1432

identiﬁcation of Reyes as the shooter after viewing a photo
array. But that identiﬁcation was far from ironclad. It took the
police ﬁve attempts to extract it from Landon, and on several
occasions, he seemed to confuse Reyes with another man who
was not a suspect in the robbery. Reyes moved, unsuccess-
fully, to suppress the identiﬁcation.
    After Reyes exhausted state-court review of his convic-
tion, he moved for federal collateral relief pursuant to 28
U.S.C. § 2254. 1 As he had done in state court, he argued that
the identiﬁcation procedure was impermissibly suggestive
and that Landon’s identiﬁcation was too unreliable to pass
constitutional muster. The district court denied his petition,
and Reyes appealed. We agree with Reyes that the identiﬁca-
tion procedure the state employed was unnecessarily sugges-
tive; the state court also expressed concern on this point. But
in the end that court found that these ﬂaws did not taint the
conviction. Moreover, error alone is not enough to entitle
Reyes to relief. A section 2254 petitioner must also show prej-
udice. Reyes cannot, because the jury that convicted him
heard signiﬁcant evidence of his guilt beyond the identiﬁca-
tion and, critically, had the opportunity to evaluate most of
the evidence bearing on the reliability of the identiﬁcation. We
aﬃrm the district court’s judgment.




    1 Reyes is incarcerated at Pontiac Correction Center, and so the proper

respondent to his section 2254 application is the current warden of that
facility. See Bridges v. Chambers, 425 F.3d 1048, 1049 (7th Cir. 2005). We
have substituted Mindi Nurse, presently the Acting Warden of Pontiac,
for Leonta Jackson, Pontiac’s warden at the time the appeal was briefed
and argued. See Fed. R. Civ. P. 25(d).
No. 20-1432                                                             3

                                    I
    We draw the details of the events leading to Reyes’s con-
viction from the trial transcripts and the Illinois Fourth Ap-
pellate District’s order affirming the conviction. See People v.
Reyes, No. 4-07-0412 (Ill. App. Ct. Oct 7, 2008).
                                   A
    We begin with the robbery. In January 2004, Troy
Hutchins, a marijuana dealer, learned that his supplier, Wil-
liam Thomas, had a large supply of drugs and at least $40,000
in cash on hand at his home in Danville, Illinois. Hutchins and
Thomas had quarreled after Hutchins gave Thomas counter-
feit money for drugs. On January 28, Hutchins told another
Danville drug dealer, Kenneth Wright, about the cash and
drugs in Thomas’s home. At least four other men were visit-
ing Wright that day: Reyes, Alex Garcia, Joseph Hernandez,
and Andre Smith. At some point, someone—possibly
Hutchins—proposed robbing Thomas. All six men agreed to
participate and split the proceeds.
    Thomas’s friend Timothy Landon—like Hutchins, a mari-
juana dealer who relied on Thomas for his supply—was vis-
iting Thomas’s home that same afternoon. Thomas’s two
daughters, Emily (nine years old at the time) and Alyssa (four
years old at the time), were also in the house. 2 Thomas and
Landon spent the afternoon smoking marijuana, drinking
beer, and playing video games. Around dinner time, they



    2 Thomas was not Emily or Alyssa’s biological father and, so far as we

can tell from the record, never formally adopted them. Thomas nonethe-
less referred to the children as his daughters and they referred to him as
their father. We do the same.
4                                                    No. 20-1432

went out with the girls to get food, but came home a short
time later.
   Around 9 p.m., the robbers arrived at Thomas’s house.
They had driven over in two vehicles. Reyes, Garcia, Hernan-
dez, and Smith came in a maroon van, while Wright and
Hutchins took a blue (or possibly white) Cadillac. The plan
was for the four men in the van to carry out the robbery, be-
cause Hutchins and Wright knew Thomas and believed that
he would recognize them.
    Events from this point on are disputed. We first recount
the agreed details, and then we revisit the remainder as we
describe the testimony at trial. After parking the van near
Thomas’s home, two or three of the four men approached the
enclosed porch. At least one of them then entered the house
through the front door. Inside, Landon was seated on the
couch, while Thomas was at a table near the television rolling
a joint. Emily was also in the living room, doing homework;
Alyssa was taking a bath. The first robber through the door
stood inside for a few seconds. Whether, and how soon after,
a second robber entered the home is disputed. Putting that
point to one side, however, it is clear that the first robber soon
pulled out a gun. According to one account, he immediately
shot Landon once in the stomach; according to another, either
he or a second gunman shot Landon in the stomach a bit later.
Thomas jumped over the table and began to struggle with the
gunman, while Emily fled down the hallway to find her sister.
Landon also fled but glanced back at one point and saw
Thomas still struggling with the shooter. As Landon was leav-
ing through the back door, he heard the front door open
again, and then heard two more gunshots.
No. 20-1432                                                  5

    During the struggle, Thomas was hit seven times by bul-
lets from two different guns. He wound up outside, where he
collapsed in the driveway before dying from his wounds.
Landon escaped to a neighbor’s porch. He survived but had
to undergo surgery and spent over two weeks in the hospital
recovering. Both of Thomas’s daughters also survived. The
robbers fled after the shooting without taking anything.
                              B
    Police undertook a protracted investigation. On the night
of the shooting, they collected physical evidence from the
scene, including blood, bullets, spent casings, and clothing.
They also took a statement from Emily. She described only
one intruder, whom she characterized as “large,” “fat,” possi-
bly Black, and wearing a hat or mask. They were not able to
interview Landon right away—he had been sent straight into
surgery—but police took a statement from him a few days
later. In that statement, he described two intruders, one of
whom he characterized as Black with a light complexion and
the other as large and probably also Black. Landon was likely
quite impaired by medication and the after-effects of surgery
when he gave that statement; he later testified that he did not
recall speaking to the police at all. Investigators also inter-
viewed several neighbors and Thomas’s girlfriend (Emily and
Alyssa’s biological mother).
   About a week after the shooting, Keith Garrett, one of the
investigating officers, paid a follow-up visit to Landon in the
hospital. Landon was able to self-administer morphine at the
time, but the record does not establish how muddled or clear-
headed he was. Garrett showed Landon four 3-by-2 photo ar-
rays, one of which was built around Reyes. Landon did not
identify Reyes or anyone else as the man who had shot him.
6                                                  No. 20-1432

Around ten days later, shortly after Landon was discharged
but while he was still medicated, Garrett visited him and
showed him the same arrays. Again, Landon did not identify
a shooter.
     Another ten days later, on February 23, Garrett showed
Landon two new 3-by-2 arrays. One of the two included a
more recent photo of Reyes. Landon again failed to identify
anyone in the arrays as the shooter. He did, however, com-
ment on a photo of a man named Peaslee (who was not a sus-
pect) that he wasn’t “the guy” but was “close.” Peaslee’s
photo was in the same array as Reyes’s photo, directly below
it. A week after that, Garrett showed Landon five new arrays,
none of which included Reyes. For the fourth time, Landon
made no identification.
     Nearly five months later, and six months after the robbery
and shooting, Garrett made a fifth attempt to procure an iden-
tification from Landon. This time, he showed Landon a single
3-by-2 array that included the older photo of Reyes, as well as
photos of Hernandez and Garcia. Peaslee’s photo was not in-
cluded. It seems Reyes’s inclusion in the array was a mis-
take—Garrett had meant to build it around Hernandez. But
for the first time, Landon identified Reyes as the shooter. That
same day, Landon showed Emily—the only other surviving
eyewitness to the events inside the house—an array including
the same picture of Reyes, but she did not make an identifica-
tion.
    In August, the state presented its evidence to a grand jury.
It also secured arrest warrants for Reyes, Smith, and the other
conspirators. Smith was arrested soon after, and in January
2006 he pleaded guilty to one count of murder, for which he
received a 20-year sentence. Reyes was not located until
No. 20-1432                                                   7

February 2006, when he was arrested in Detroit. He was
charged with Thomas’s murder, Landon’s attempted murder,
home invasion, and several other offenses related to the rob-
bery.
                               C
     Before trial, Reyes moved to suppress Landon’s identifica-
tion. Landon testified at the suppression hearing. His cross-
examination by defense counsel resulted in several confusing,
still-disputed exchanges about Reyes’s and Peaslee’s photos.
Counsel asked Landon several times whether Landon recog-
nized Reyes in his photo. Sometimes Landon seemed to re-
spond that the man in the photo was “not the individual [he]
picked out”; sometimes he said that the picture “look[ed]
like” the guy; sometimes he responded “yeah” to counsel’s
question whether he said the photo “looks like him but it’s not
him” (referring to the Peaslee picture). Eventually he identi-
fied the “gentleman in the lower left-hand-corner” (i.e. Reyes)
as the shooter. It is fair to say that the entire exchange was a
muddle.
    Reyes’s counsel argued that Landon’s identification had
been a product of suggestive procedures and was unreliable,
and he urged that the hearing colloquy illustrated the point.
But the court disagreed and denied the motion to suppress. A
new judge took over the case prior to trial and reaffirmed the
first judge’s decision to deny suppression.
                               D
    The case went to trial in January 2007. The prosecution
called 27 witnesses; Reyes called just one. We summarize only
the testimony relevant to the issues before us.
8                                                 No. 20-1432

    Testifying for the prosecution, Emily—12 years old by the
time of the trial—recounted that just before the shooting she
had been in the living room doing homework. A man came
in, whom she described as masked and wearing “all black.”
Her father initially mistook the man for a friend of his named
Glenn, but then realized he was an intruder. They then began
fighting, and Emily ran into her bedroom. (Notably, Emily
did not testify that the intruder shot Landon in the first few
seconds after he entered the home.) She heard a single gun-
shot while hiding under her bed. After she heard the shot, she
remembered that Alyssa was in the bath and went to find her.
While Emily was getting Alyssa, she heard a few more shots.
She then hid her younger sister in a bedroom and went out
into the hall. There, she encountered Landon running toward
the back door. Landon told her to stay put so that she would
not get hurt. But Emily instead went toward the living room,
found it empty, and then continued out onto the porch, where
she saw her dad “rolling around in the snow.” On cross-ex-
amination, Emily added details to her description, confirming
that the man she saw enter the living room was big—six feet
tall—and heavy-set in addition to being masked. She also con-
firmed that she had described him as Black to police when she
was interviewed on the night of the robbery.
    Nathan Howie, the Danville police officer who had inter-
viewed Emily, largely confirmed her account of the interview
during his testimony. He recounted that she had described
the intruder as “5’ 10” to 6 foot,” “fat build,” and Black or
“mixed” with a light complexion. But his recollection, after
reviewing his contemporaneous report, was that she de-
scribed the intruder as wearing “a black stocking cap,” not a
mask.
No. 20-1432                                                     9

   Landon was the next significant witness. Describing the
robbery and shooting, he testified that a single man walked in
and “shut[] the door nonchalant, like he was supposed to be
there.” He then stood near the door for 15 to 20 seconds before
pulling out a gun and shooting Landon in the stomach. Lan-
don pointed to Reyes when asked whether he saw the shooter
in the courtroom. Landon’s direct-examination testimony
about events after the shooting matched up with Emily’s.
    On cross, Landon conceded that the shooter had been
wearing a hoodie with the hood up, obscuring part of his fore-
head. He claimed not to remember describing a second in-
truder or calling the shooter a “light-skinned” Black man, as-
serting that he had always identified the shooter as a “very
light-skinned Mexican or Puerto [R]ican.” Regarding the ar-
ray identification, defense counsel cross-examined Landon at
length about his repeated exposure to photos of Reyes and his
focus on Peaslee at the suppression hearing. During redirect,
Landon once again mixed up the two men. Landon kept in-
sisting that he was relying on facial hair in his identifications,
and he indicated that he had singled out Peaslee from the ar-
ray. Citing those exchanges and their inconsistency with Lan-
don’s courtroom gesture, the defense once again moved to
suppress the identification, but the motion was denied.
   Next came Officer Garrett. On direct, he explained array
procedures to the jury. He also explained that he had included
Reyes in the first sets of arrays he showed to Landon in the
hospital because Reyes’s name “had come up already” at that
stage in the investigation. Like Landon, Garrett pointed out
Reyes as the man Landon had identified using an array. On
cross, Garrett conceded that Landon had changed his
10                                                  No. 20-1432

description of the shooter over time, from a “light-skinned”
Black male to “mixed race or Hispanic.”
    Hernandez testified that he was at first meant to serve
only as the getaway driver, while Reyes and Smith were to
carry the guns. Garcia was meant to be the “tape man,” mean-
ing he was in charge of binding anybody found inside with
duct tape while Reyes and Smith held them at gunpoint. But
Garcia got cold feet at the last second and wanted to stay in
the van, and so Hernandez agreed to play the tape-man role
instead. He approached the house with Reyes and Smith. He
then waited on the sidewalk and watched them go onto the
porch, but he testified that he could not see whether or when
they each entered the house. He fled down a nearby street
when he heard gunshots, as shooting had not been part of the
plan—Hutchins had described Thomas and Landon as “some
sweet-ass white boys, and they wasn’t gonna do nothing.”
    On cross, Hernandez admitted that he was testifying with
the benefit of a very favorable plea deal. In exchange for his
testimony and plea of guilty to conspiracy to commit armed
robbery, the state agreed to drop charges for “home invasion,
aggravated battery with a firearm, first degree murder, and
attempted first degree murder.” It also abandoned an unre-
lated felony theft charge against Hernandez. Thanks to the
deal, Hernandez was sentenced to only six years in prison and
was scheduled for early release less than a year after the trial.
Hernandez also admitted that Garrett had made clear to him
that such deals would be on offer only to “people that were
outside the house.” Hernandez conceded that he knew that
Garcia and Wright already had given statements when he
gave his, but that Reyes was then still at large and was the
subject of an active manhunt. Finally, he confirmed that he
No. 20-1432                                                  11

had the same lawyer as Garcia and had consulted with that
lawyer after Garcia gave a statement but before giving his
own.
    Garcia testified that when the robbers arrived at the house,
he suggested abandoning the plan. The others rejected that
idea. As Garcia watched, Reyes grabbed a pistol from the van
floor. Then Reyes, Hernandez, and Smith approached
Thomas’s home while Garcia hung back. A few minutes later,
Smith came running back to the van, shouting that “Reyes
shot the guy.” Reyes followed shortly thereafter, and then the
three drove off. Back at Wright’s house, Reyes was concerned
that he had been shot, because he was covered in blood. Reyes
also said, according to Garcia, that he had to shoot “the
guy”—that is, Thomas—because Thomas had attacked him.
Garcia recalled that Smith shot Thomas, and “they shot an-
other guy running out the house.” On cross, Garcia admitted
to testifying with the benefit of a plea deal similar to Hernan-
dez’s. Indeed, Garcia’s deal was arguably better, as he already
had been paroled by the time of the trial. And, like Hernan-
dez, he conceded that he knew Reyes was still at large when
he implicated Reyes as one of the shooters. But he denied re-
calling Garrett’s telling him during one interview that “I think
my main thing right now is looking at Juan and Dre” (mean-
ing Reyes and Smith).
   Hutchins also testified, but because he had stayed in the
Mercedes, he was not able to give a first-hand account of who
played what role in the robbery. Several neighbors gave testi-
mony that corroborated the broad contours of Hernandez’s
and Garcia’s testimony. One reported seeing the maroon van
parked near Thomas’s house. Another witnessed a man who
appeared to her to be Hispanic fleeing in the direction in
12                                                  No. 20-1432

which Hernandez claimed to have fled. And a neighbor with
a clear view of Thomas’s porch saw several gunshot flashes.
Smith did not testify.
    The defense called a single witness, Officer Garrett. His
brief testimony as a defense witness concerned only a few
stray details, such as the colors of the two vehicles the robbers
had used.
    The jury convicted Reyes of first-degree murder, at-
tempted first-degree murder, home invasion, and various ag-
gravating factors. The judge sentenced Reyes to a life sentence
for the murder of Thomas, a second life sentence to run con-
secutively for the home invasion, and 30 years, also to run
consecutively, for the attempted murder of Landon.
                               E
    Reyes appealed, challenging the admission of Landon’s
identification. The Illinois Appellate Court affirmed. People v.
Reyes, No. 4-07-0412 (Ill. App. Ct. Oct 7, 2008). Although it
held that the fourth array had been suggestive, it concluded
that the suggestiveness was not “‘so impermissibly suggestive
as to give rise to a very substantial likelihood of irreparable
misidentification.’” Id. at 31 (quoting Simmons v. United States,
390 U.S. 377, 384 (1968) (emphasis added by the Illinois Ap-
pellate Court). It explained that suggestiveness normally is a
jury question, that the standard of review was deferential, and
concluded that the record did not “absolutely compel” rever-
sal. Id.
    Reyes unsuccessfully pursued both further direct review
and state-court collateral review. He then filed an application
for relief under 28 U.S.C. § 2254 in federal court. The district
court denied his petition and declined to issue a certificate of
No. 20-1432                                                   13

appealability. Reyes then asked this court to grant the certifi-
cate. We did so, and the present appeal followed.
                               II
    We review de novo the district court’s denial of a section
2254 petition. Pruitt v. Neal, 788 F.3d 248, 264 (7th Cir. 2015).
But because Reyes was convicted by a state court, “[o]ur re-
view is governed (and greatly limited) by the Anti-terrorism
and Effective Death Penalty Act of 1996,” or AEDPA. Hicks v.
Hepp, 871 F.3d 513, 524 (7th Cir. 2017). Under AEDPA, Reyes
is entitled to relief only if his conviction “was contrary to, or
involved an unreasonable application of, clearly established
Federal law, as determined by the Supreme Court of the
United States.” 28 U.S.C. § 2254(d)(1).
    Reyes contends that the methods Officer Garrett em-
ployed to procure Landon’s identification were unnecessarily
suggestive and resulted in an unreliable identification, that
AEDPA deference does not save the state court’s contrary
holding, and that admission of the identification at trial was
so prejudicial as to justify a retrial. We consider his arguments
in that order.
                               A
    In Stovall v. Denno, 388 U.S. 293, 302 (1967), the Supreme
Court recognized that the introduction of identification evi-
dence resulting from police conduct that is “unnecessarily
suggestive and conducive to irreparable mistaken identifica-
tion” violates due process. This principle applies to photo ar-
rays as well as line-ups, show-ups, and other similar identifi-
cation procedures. Simmons, 390 U.S. at 383. When a criminal
defendant moves to suppress an identification based on a
photo array on reliability grounds, the analysis proceeds in
14                                                   No. 20-1432

two steps. At the first step, we ask whether the disputed array
and accompanying procedures were “unnecessarily sugges-
tive,” or words to that effect. Manson v. Brathwaite, 432 U.S. 98,
104 (1977). (Some cases ask whether the procedures were “un-
duly” or “impermissibly,” rather than “unnecessarily,” sug-
gestive. See, e.g., United States v. Gregory-Bay, 332 F.3d 1036,
1045 (7th Cir. 2003) (“unduly”); United States v. Williams, 522
F.3d 809, 810 (7th Cir. 2008) (“impermissibly”). But whatever
term one chooses, the point is, as one justice of the Supreme
Court has put it, that all three terms “reinforce our focus not
on the act of suggestion, but on whether the suggestiveness
rises to such a level that it undermines reliability.” Perry v.
New Hampshire, 565 U.S. 228, 254 n.3 (2012) (Sotomayor, J., dis-
senting).)
    If the array and procedures were unnecessarily sugges-
tive, we proceed to the second step, asking whether the un-
necessary suggestiveness rendered the identification so unre-
liable that its admission violated the defendant’s right to due
process. Brathwaite, 432 U.S. at 114. At both steps, the analysis
turns on “the totality of surrounding circumstances.” Sim-
mons, 390 U.S. at 383.
    We often have informed our consideration of identifica-
tion evidence with insights from social-science literature. See
United States v. Acox, 595 F.3d 729, 730 (7th Cir. 2010); see also
United States v. Hall, 165 F.3d 1095, 1118–20 (7th Cir. 1999)
(Easterbrook, J., concurring). As we have explained, “[i]t often
takes evidence from psychology and statistics to decide
whether a photo spread or lineup is ‘unduly suggestive’ and,
if so, whether the suggestiveness is ‘irreparable.’” Acox, 595
F.3d at 730. “Lawyers’ assertions that the effects of a photo
spread are ‘clear’ or ‘obvious’ are no substitute for evidence.”
No. 20-1432                                                15

Id. Nonetheless, this remains an area devoid of clear bench-
marks.
    We look first at the procedures Garrett used to procure an
identification from Landon. The parties devote considerable
time to a debate over just how much suggestiveness qualifies
as “unnecessary.” There is no precise formula we can use, but
we are willing to say for present purposes that the procedures
the state used here were sufficiently suggestive that they
would flunk any test.
    Garrett showed Landon pictures of Reyes on at least four
separate occasions. On the first and second viewings, Reyes’s
picture was one of twenty-four options; on the third viewing,
his picture was one of twelve; and the fourth time, Reyes’s
picture was one of only six. Worse, after Landon suggested
that Peaslee greatly resembled the shooter, Garrett removed
Peaslee’s photograph from future arrays, thereby eliminating
the best available confounder from consideration. In short,
Garrett’s chosen procedures transparently homed in on
Reyes, whose picture kept showing up even as the number of
available alternatives decreased.
    This progression of arrays would have suggested to any
attentive witness that the police suspected Reyes. And it
might have caused even an inattentive witness to make a mis-
taken identification because of the well-documented psycho-
logical process of “unconscious transference”: recognizing
Reyes and attributing the familiarity to having seen him on
the day of the shooting, when in truth any recognition was a
product of prior exposure to his photograph. See Young v.
Conway, 698 F.3d 69, 81–82 (2d Cir. 2012) (discussing uncon-
scious transference); Kenneth A. Deffenbacher, Brian H. Born-
stein, & Steven D. Penrod, Mugshot Exposure Effects:
16                                                 No. 20-1432

Retroactive Interference, Mugshot Commitment, Source Confusion,
and Unconscious Transference, 30 Law and Hum. Behav. 287,
299–306 (2006) (same). Indeed, the Supreme Court has
acknowledged the risk of unconscious transference since the
1960s, albeit without employing the vocabulary of social sci-
ence. See Simmons, 390 U.S. at 383–84 (warning that an eye-
witness may be “apt to retain in his memory the image of the
photograph rather than of the person actually seen”). Under
either party’s proposed standard for suggestiveness, the pro-
cedures Garrett used to procure Landon’s identification were
unnecessarily suggestive.
    That takes us to reliability. Here we ask whether the indi-
cators of Landon’s “ability to make an accurate identification”
were “outweighed by the corrupting effect of law enforce-
ment suggestion.” Perry, 565 U.S. at 239 (cleaned up). If so,
Landon’s identification was unconstitutionally unreliable and
should have been suppressed. Id. We evaluate reliability, like
suggestiveness, by the totality of the circumstances. Simmons,
390 U.S. at 383. The Supreme Court has identified five specific
circumstances that usually will be probative:
      the opportunity of the witness to view the crimi-
      nal at the time of the crime, the witness’ degree
      of attention, the accuracy of the witness’ prior
      description of the criminal, the level of certainty
      demonstrated by the witness at the confronta-
      tion, and the length of time between the crime
      and the confrontation.
Neil v. Biggers, 409 U.S. 188, 199–200 (1972).

   If it were up to us, we would have no trouble saying that
each of these considerations supports Reyes’s claim that
No. 20-1432                                                     17

Landon’s identification was unreliable. We explain why be-
fore turning to the impact of AEDPA on the case. The facts of
Brathwaite—a case in which the Supreme Court found no sub-
stantial likelihood of irreparable misidentification, 432 U.S. at
116—provide a useful counterpoint.
     The witness’s opportunity to view the suspect. Landon had
very little time to view the shooter’s face—just “15, 20, 25 sec-
onds.” This was far less than the officer in Brathwaite. See id.
at 114 (“two to three minutes”). And the record reflects an un-
resolved dispute about how clear Landon’s view was—he tes-
tified himself that the shooter was wearing a hoodie that
“[m]aybe covered his forehead.”
    The witness’s degree of attention. Landon was not, like the
officer in Brathwaite, a trained observer who knew at the time
that he had good reason to fix the shooter’s face in his
memory. See id. at 115. And Landon had been consuming al-
cohol and marijuana for several hours when he saw the
shooter, and so may have been impaired.
    The accuracy of the description. Landon’s initial description
of the shooter was limited to a comment about skin color that
might have fit at least two other robbers (Hernandez and Gar-
cia). His characterization of the shooter’s race also changed
over time. Contrast the description in Brathwaite, which was
both consistent and thorough, covering race, height, build,
hair color, hairstyle, clothing, and cheekbone structure. See id.
An eyewitness’s description need not “satisf[y] Proust,” Big-
gers, 409 U.S. at 200, but it should at least provide the basics.
Landon’s did not.
     The level of certainty. The state points out that Landon iden-
tified Reyes immediately and with confidence in July. But we
18                                                    No. 20-1432

cannot take that point in isolation. He did so only after he
failed to identify Reyes on at least three prior occasions. We
are willing to disregard Landon’s inability to identify Reyes
on February 3, when he may have been on a heavy dose of
morphine. And his failure to identify Reyes on February 23
may have stemmed from the fact that Garrett used a different
photograph, and so Reyes’s appearance was slightly differ-
ent. Even so, Landon’s certainty in July is impossible to square
with his uncertainty on February 13. The same photograph
was used on both dates, and we find it implausible that the
later identification is more probative of the shooter’s identity
than the earlier failure to identify. To be sure, the state sug-
gests one reason to discount the February 13 failure: Landon
was still medicated at the time. But all we know is that he was
“taking pain pills,” not that he was substantially impaired.
Nor did the Illinois courts make a finding of fact to that effect.
    Time between the crime and the identification. The state sug-
gests that the time between the February 13 viewing and the
July identification mitigated any suggestiveness from Lan-
don’s first exposure to the photo. Some authority supports
that view. See United States v. Harris, 281 F.3d 667, 671 (7th Cir.
2002). But the passage of time cuts two ways: it may mitigate
suggestiveness, as the memory of the prior exposure to the
suspect’s photo fades; but it undermines reliability, as
memory of the incident also fades. Notably, more time passed
between the shooting and the July identification than between
February 13 and that identification.
    Two other circumstances beyond those identified in Big-
gers also favor Reyes. First, Landon leaned heavily on his
memory of the suspect’s facial hair to identify Reyes, a dubi-
ous heuristic given the ease with which facial hair can be
No. 20-1432                                                     19

changed. That problem is magnified by Landon’s inability to
identify Reyes in the more recent (February 13) photograph,
the one depicting Reyes (and his facial hair) at a moment
much closer in time to the shooting than the older photo-
graph. And second, in his colloquies with defense counsel
about the Peaslee photograph, Landon comes across as con-
fused and manipulable (if not incoherent). Landon’s initialing
of the Peaslee photograph at the suppression hearing was not
a clear repudiation of his prior identification of Reyes. But nei-
ther was it suggestive of a highly reliable, confident eyewit-
ness.
    In short, if we were reviewing this on direct appeal, we
would conclude that the circumstances of Landon’s identifi-
cation of Reyes show that it was an unreliable product of un-
necessary police suggestion and that its admission was error.
                                B
    But we are not on direct appeal. Instead, this case comes
to us on appeal from the district court’s denial of a section
2254 application, and so we must apply the filter of AEDPA
deference. We may not grant Reyes relief just because the Illi-
nois Appellate Court’s affirmance of the identification’s ad-
mission strikes us as wrong; we may do so only if it “was con-
trary to, or involved an unreasonable application of, clearly
established Federal law, as determined by the Supreme Court
of the United States.” 28 U.S.C. § 2254(d)(1). A state court’s
determination is “contrary to” clearly established law if it ap-
plies a rule that contradicts that law. Cullen v. Pinholster, 563
U.S. 170, 182 (2011). If the state court identifies the proper law,
then the question becomes whether its application of that rule
is unreasonable. Id. An “unreasonable application” occurs
only when “‘there was no reasonable basis’” for the state
20                                                    No. 20-1432

court’s decision. Id. at 188 (quoting Harrington v. Richter, 562
U.S. 86, 98 (2011)). In conducting either inquiry, we bear in
mind that “[o]ur own decisions, as well as those of other cir-
cuits or state courts, are informative only insofar as they may
shed light on our understanding of the authoritative Supreme
Court precedents.” Lewis v. Zatecky, 993 F.3d 994, 1000 (7th
Cir. 2021).
    Reyes argues that the Illinois Appellate Court’s opinion
was “contrary to” law because that opinion, as he reads it,
found suggestiveness but conducted “no reliability analysis
at all.” But he is not pointing to the state court’s failure to con-
sult the correct Supreme Court precedents. He is arguing in-
stead that the state court failed to apply all of the elements of
that governing law—both the suggestiveness branch and the
reliability branch. We thus conclude that, if Reyes is to avoid
AEDPA deference, he must show that the state court unrea-
sonably applied the applicable law.
    In this connection, the problem for Reyes is that the Su-
preme Court has warned us, time and again, to interpret state-
court opinions in the section 2254 context with a large meas-
ure of charity. Indeed, even a summary denial that cites no
rule of law at all may merit deference in certain circumstances.
See Pinholster, 563 U.S. at 187–88. Although the Illinois Appel-
late Court never used the word “reliability” in any of its
forms, it did conclude in the end that there was no “‘very sub-
stantial likelihood of irreparable misidentification.’” People v.
Reyes, No. 4-07-0412, slip order at 31 (Ill. App. Ct. Oct 7, 2008)
(emphasis deleted). The internal quotation comes directly
from Simmons, see 390 U.S. at 384, and articulates that case’s
standard for reliability, not suggestiveness. On the generous
reading required by AEDPA, it is possible to understand the
No. 20-1432                                                   21

state court as holding that the identification was not so unre-
liable that it led to “irreparable misidentification.”
    It is difficult, as the Supreme Court has recognized, for a
petitioner to demonstrate an unreasonable application of the
relevant law. Richter, 562 U.S. at 101. Reyes recognizes this,
and for good reason: the reliability inquiry is fact-bound.
Once a court finds unnecessary suggestiveness in identifica-
tion procedures, it encounters a line-drawing problem. Often,
suggestiveness can be mitigated by the simple expedient of
ventilation before the jury. The reliability inquiry aims to fer-
ret out the particularly egregious cases in which that solution
will not suffice. But reasonable jurists will differ about where,
precisely, to draw the line between flawed identifications that
can go to the jury and those that cannot. It follows that
AEDPA deference will often be appropriate in close cases so
long as the jury heard and considered the evidence tending to
impeach reliability.
    This is such a case. Reyes’s defense at trial hinged in large
part on his attempts to impeach Landon’s identification. And
the Illinois Appellate Court rested its affirmance in significant
part on that fact, declaring that, “[n]ormally, suggestiveness
is a matter to be argued to the jury.” Although we may not
have come to the same conclusion as the state court, we can-
not say that it was so far out of bounds as to justify granting
relief in the face of AEDPA. Indeed, as we explain below, even
without the extra thumb on the scale furnished by AEDPA,
the impeachment of Landon was so central to the defense that
22                                                 No. 20-1432

we could also affirm on the alternate ground that Reyes can-
not show prejudice from the flawed identification.
                               C
    A party seeking relief under section 2254 must demon-
strate not only error that eludes AEDPA deference but also
“actual prejudice”—that the state court’s error had a “sub-
stantial and injurious effect or influence in determining the
jury’s verdict.” Czech v. Melvin, 904 F.3d 570, 577 (7th Cir.
2018) (quoting Brecht v. Abrahamson, 507 U.S. 619, 623 (1993)).
Under Brecht, “actual” means something like real, discernible,
or outcome-determinative—i.e., “more than a ‘reasonable
possibility’ that the error was harmful.” Davis v. Ayala, 576
U.S. 257, 268 (2015) (quoting Brecht, 507 U.S. at 637). We must
therefore consider whether, in light of the error, we are left
with “grave doubt” about whether it had a substantial and
injurious effect on the verdict. Richardson v. Griffin, 866 F.3d
836, 845 (7th Cir. 2017) (quoting Ayala, 576 U.S. at 268).
    Reyes’s argument stumbles at this juncture. For at least
two reasons, the state court’s erroneous admission of Lan-
don’s identification did not cause Reyes actual prejudice.
First, even without Landon’s identification, the jury heard
persuasive evidence establishing that two shooters entered
the house and that Reyes was one of them. Second, the defects
in Landon’s identification were presented to the jury in detail.
    We begin with the other evidence of Reyes’s guilt. Any at-
tentive juror would have been certain of at least two things by
the close of trial. First, Andre Smith was a shooter. In their
interviews, both Emily and Landon described one of the in-
truders as a larger Black man matching Smith’s appearance.
Every witness who testified about which of the robbers
No. 20-1432                                                  23

entered Thomas’s home agreed that Smith had done so. And
none of Reyes’s evidence suggested otherwise. Second, our
hypothetical juror would have been confident that there had
been a second shooter. Multiple witnesses put two armed rob-
bers in the house. Thomas was hit by bullets fired from two
different guns. And none of Reyes’s evidence suggested only
one shooter.
   In light of those facts, two questions would have re-
mained: Who was the second shooter? And which of the two
shooters—Smith or the second man—shot Landon?
    As to the first question, all the evidence pointed to Reyes.
Garcia and Hernandez both testified that Reyes had entered
the house alongside Smith. Both were able to describe the rob-
bery’s planning and its botched execution at a high level of
particularity. Their accounts were internally consistent and
consistent with one another. And both accounts were corrob-
orated by the testimony of disinterested witnesses who con-
firmed hard-to-falsify details—for example, the timing and
direction of Hernandez’s flight from the scene just after gun-
fire broke out. A jury hearing such evidence and knowing that
two shooters entered the home could readily have concluded
that Reyes was one of them.
   Reyes counters that Garcia and Hernandez had both the
motive and the opportunity to fabricate their testimony. The
motive was lenience: Garrett made clear to both that a deal
was available if they were willing to testify that Reyes entered
the house. (And both were staring at potential murder
charges and so had every incentive to cooperate.) The oppor-
tunity was also easy to see: Garcia and Hernandez shared a
lawyer who could have ferried information back and forth
around the time of their conversations with the investigating
24                                                  No. 20-1432

officers. To be sure, these points tended to impeach both wit-
nesses to some degree. But some uncertainty is not “grave
doubt.” And, crucially, the jury itself knew all the reasons for
doubting Garcia and Hernandez, yet it overrode them when
it reached its verdict. It no doubt did so after evaluating the
demeanor and credibility of the two witnesses, “a role re-
served to the jury,” not a post-conviction court. United States
v. Henderson, 736 F.3d 1128, 1131 (7th Cir. 2013). We conclude
that even without Landon’s unreliable identification, the jury
reasonably could have decided that Reyes was the second
shooter.
    That conclusion disposes of any claim of prejudice Reyes
has relating to two of the three charges: Thomas’s murder and
the home invasion. Thomas was hit by bullets from two guns,
and nobody ever has suggested that both guns were fired by
a single shooter. If the jury was entitled to find that Reyes was
the other robber in the house with Smith—as it was—it fol-
lows that it was also entitled to find that he fired some of the
shots that killed Thomas. And that finding would suffice to
convict Reyes of both murder and home invasion—charges
for which Reyes received consecutive life sentences.
    That leaves Reyes’s third conviction, for the attempted
murder of Landon. That charge presents a closer question
than the other two. Unlike Thomas, Landon was struck by
bullets from just one gun. The only surviving witnesses to that
shooting (excluding the possible shooters) were Landon and
perhaps Emily. Emily’s testimony tended to undermine Lan-
don’s; she described the first intruder in a manner consistent
with Smith’s appearance and did not recall any shooting early
in the encounter or testify to having seen a second intruder.
Landon, in contrast, claimed to have been shot by the first
No. 20-1432                                                  25

intruder just a few seconds after the intruder entered
Thomas’s home. He identified that shooter as Reyes, not
Smith. Given these facts, the jury could have concluded that
Reyes, rather than Smith, shot Landon only if it credited Lan-
don’s unreliable identification. Nothing else gave the jury any
grounds to distinguish between the two men.
    Still, we conclude that Reyes was not prejudiced on this
count by the erroneous admission of Landon’s identification.
Once again, the most important point is that the impeachment
evidence—in this context, that impeaching Landon’s identifi-
cation—was fully available to the jury. As we have said, it was
one of the central themes of the defense in both its cross-ex-
aminations and its closing argument. That airing considerably
mitigates the risk of prejudice.
    Moreover, Reyes himself has never argued that we should
separate his attempted-murder conviction from his other con-
victions. His claim throughout has been that Landon’s identi-
fication was crucial evidence putting him in the house, thereby
implicating him in all three crimes. He has thus forfeited any
argument that relies on the differences in evidence support-
ing the different convictions. Nor can we overlook that forfei-
ture, because prejudice vis-à-vis the attempted murder would
not necessarily follow even if we concluded that Smith, rather
than Reyes, was the one who shot Landon. In that circum-
stance, Reyes might still have been liable for his accomplice’s
attempted murder; both were in the house shooting people at
the same time. Whether he was would depend on Illinois state
law and the jury instructions. But neither party has briefed
those issues because Reyes has not argued, either in the state
courts or here, that he might be entitled to relief from the at-
tempt conviction alone.
26                                                 No. 20-1432

    To sum up: The jury had adequate evidence to convict
Reyes of the murder and home-invasion charges without put-
ting any stock in Landon’s identification. Although the at-
tempted-murder charge might have presented a closer ques-
tion on direct review, that is not the posture of this case. The
jury there, too, had a rational path leading to its decision.
Reyes has not shown prejudice.
                              III
   We thus conclude that the state courts did not unreasona-
bly apply established law to this case, and in the alternative,
with or without AEDPA deference, Reyes cannot show preju-
dice from the admission of Landon’s identification. The judg-
ment of the district court is AFFIRMED.